        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 1 of 56




                                                                                       FILED IN CLERK'S omCE
                          IN THE UNITED STATES DISTRICT COURT                                 u.s.D.C. AtIanIa.:
                         FOR THE NORTHERN DISTRICT OF GEORGIA                                                           ..
                                                                                                               ,.-:.'.::."i
                                                                                                                      ~ ~


                                    ATLANTA DMSION                                          NOV 1 4 2019·
                                                                                                            ,Clerk
                                                                                                              QeIk
UNITED STATES OF AMERICA ex reI
MARK BUCHBINDER,

               Plaintiff and Relator,

                       vs.                            Civil Action No.

THE BOEING COMPANY                                            I 19 - CV - 5 t 67 ·
               Defendant




               COMPLAINT FOR VIOLATION OF THE FALSE CLAIMS ACT
               AND MAJOR FRAUDS AGAINST THE UNITED STATES ACT

       Relator, without counsel, but seeking the intervention of the US Department of Justice to

act on behalf of the United States of America brings this case.

       Relator (hereafter often "I," "me," "my,") argues that the lIth Circuit Court of Appeals

ruling in Timson v. Sampson, S18 F.3d 870 (lIth Cir. 2008) is precedent for any person, as a

Relator, to bring a "qui tam" suit under the False Claims Act, 31 U.S.C., § 3729, although that

person cannot maintain the suit or litigate it on behalf of the United States. This is adequate, as it is

not likely that I will pursue this case absent the participation of the US Government and the suit

will not likely succeed unless the Government agrees it has been injured and seeks relief

       My declaration to lawyers that I will abandon this action unless the Government intervenes

has impeded obtaining representation; lawyers refuse to agree to withdraw the suit if the

Government fails to intervene.          Also, lawyers have refused to agree to limit my financial

responsibility despite oral promises of "contingent" style representations.

                                               1
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 2 of 56




       A further impediment to finding a lawyer is that this suit describes engineering designs

regulated by International Traffic in Arms Regulations (ITAR) Some lawyers who claim to

specialize in qui tam suits against defense contractors do not even seem to be aware of ITAR.

Also, some lawyers seek to involve expert engineering consultants at my expense. Absent my

willingness to pay for uncapped expenses, there is an economic disincentive for the lawyer.

Further, because the defendant has many suppliers of hardware and engineering services, there are

manifold possible conflicts of interest for both lawyers and engineers, some of which may be

difficult to discover.

        Accordingly, finding a private lawyer who is competent, unimpeded by conflicts of interest,

and undemanding of prompt, assured, and outsized compensation (which may not be afforded by

this case,) is a practical impossibility. Defendant is likely aware of such impediments and is

emboldened by the improbability of a whistleblower acting without a lawyer.

        Believing that the court will accept my interpretation of Timson v. Sampson, I will inform

and make full disclosure to both (1) the United States Attorney's office in the Court's district and

(2) the Attorney General of the United States, as required by applicable law and described by

procedural advisories promUlgated by the Department of Justice (DoJ.)

        If the Court finds Timson v. Sampson not applicable, then I request that the Court treat this

filing as a petition for redress of grievance and allow the petition to be addressed by whichever

Executive Department of the US Government I can persuade to intervene, while preserving my

right of recovery as Relator under the False Claims Act.

        If, as regards any particular claim of this suit, the statute of limitations has expired under the

False Claims Act, then I ask the court to consider that some frauds may still be subject to 18 USC §

1031 "Major fraud against the United States."


                                               2
           Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 3 of 56




        Anticipating the Court's _acceptance of any of the arguments or requests above, Relator

brings this Complaint alleging as follows:

                                             I.   INTRODUCTION

        1.      This is a qui tam action against defendant The Boeing Company.                    Relator is a

former employee of the Boeing Company who has worked at Boeing facilities that (1) design, (2)

manufacture, (3) assemble, (4) procure from subcontractors, and / or (5) warehouse and

distribute military hardware. This hardware is sold to the US Government or, if approved by the

US Government, foreign militaries or their commercial agents.                   Critically, these goods are

represented to customers as being subject to test and inspection schemes devised and practiced

by Boeing or otherwise approved and subject to Boeings oversight and capable of assuring to a

high degree of probability that the goods conform to all contract requirements. Relator worked

between November 2003 and November 2016 as a Quality Engineer and has direct knowledge

that Boeing, contrary to its obligations and assurances, sells nonconforming partS(l) to the United

States Department of Defense (DoD) or incorporates nonconforming parts into products such as

military aircraft and ground trainers sold to the DoD.

      2.        The nonconforming hardware and quality assurance practices described in this

document were encountered by Relator in the direct performance of his job. It is a reasonable

inference, as is supported by evidence presented in exhibits, that such nonconforming hardware are

not exceptions but originate from common causes and are likely sold to the US Government by

Boeing either as piece parts or incorporated into larger assemblies or finished products such as


(1) '"Nonconforming parts" is a term of art used in Engineering to designate parts which are not manufactured to
the exact requirements of the engineering document(s) which describe the parts. The term has been adopted in
laws and regulations. Despite the pejorative terminology, nonconforming parts may be safe and functionally
"airworthy," or "serviceable," or "fit-for-flight." Nevertheless, if nonconforming parts are represented to be
conforming, such sale is fraudulent within the scope of the False Claims Act. This type of fraud has the specific
designation "product substitution." See also DoD Instruction 7050.05 for definitions.

                                                  3
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 4 of 56




air planes. Another reasonable inference is that Boeing's business and engineering practices are

designed and intended to obscure the existence of the nonconformances and Boeing's failure to

perform its contractual obligations.      Relator has repeatedly informed Boeing Quality

Managers of the facts described herein and the implications of those facts. In some instances,

Relator has also informed Boeing's so called "Ethics Department." As a result, Relator was

subjected to harassment, intimidation, and career limitation, including dismissal by layoff (under a

pretext of lack of work) into forced retirement. Rather than make disclosures to the United States

Defense Contract Management Agency (DCMA) or any of the various military departments (e.g.

the Department of the Air Force or the Department of the Army,) Boeing chose to conceal

information from the government - and not merely by omission but, sometimes, by creating false

records, particularly, additional records that would obscure the existence of nonconforming

conditions or Boeing's failure to comply with contractual obligations that would assure that

hardware would conform to contract.       These falsified records were made, and despite being

identified as false (by Relator to Boeing Quality Managers,) the falsification was not disclosed to

the Government as required by Federal Acquisition Regulations (FAR) Clause 52.203-13. Under

that clause, federal contractors must make timely disclose in writing to the agency Inspector

General and contracting officer credible evidence of certain violations of law, including the civil

False Claims Act. Boeing has been disciplined and relentless in evading disclosure as even minor

disclosures might lead to discovery of fraud that would undermine a significant source of its profit.

As noted by the US Air Force Inspector General:




                                             4
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 5 of 56




         "The key to prevention, detection and reporting of FWA [Fraud, Waste, and Abuse] is the
recognition of conditions that allow exploitation of management controls. It is important to remember that
these indicators often appear as minor administrative or managerial irregularities on the surface, but the
'indicators' of these conditions provide the initial warning and indicate the need for closer scrutiny by
functional managers and commanders.1I (From USAF Inspector General Guide to Fraud, Waste, or Abuse
Awareness, current issue, release date September 2014.)

       3.     The frauds described here have all of, or several of, these five components:

       (1) Boeing failed to create and maintain the technical data packages [TDP] (engineering

documents including blueprints,         materials specifications,    process specifications, detailed

manufacturing work instructions and quality inspection instructions) needed to assure that the

products contracted for by the Government would be faithfully supplied in their qualified,

conforming condition. The failure to keep fully useful blueprints was despite a plain language

declaration on the face ofF-IS and F/A-IS drawings that the drawings were "complete." In C-17

logistics contracts there is a plain language requirement to maintain the drawings. This failure to

maintain TDPs includes tolerating willful omissions or deceptions or favorable "mistakes" even

when identified to Boeing management and Boeing "subject matter experts." Further Boeing

created or tolerated a system where there was a virtual certainty that front-line production workers

(e.g. unionized Sheet Metal Mechanics) or, better still, workers at suppliers, would make errors

favorable to Boeing. That is, Boeing knowingly created or willfully tolerated a system where

contract requirements were likely to be interpreted and fulfilled using less costly materials and

processes than should have been used to comply with contracts' associated engineering documents.

Moreover, knowledge of these noncompliances were either withheld from or misrepresented in

communications with the US Government or other customers.

        (2) Boeing failed to sustain organizational behavior that recorded, communicated, and

understood contractual obligations; Boeing failed to reject specious but appealing (because




                                               5
           Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 6 of 56




profitable) justifications for accepting nonconfonning product. Again these were Boeing's willful

choices.

        (3) Boeing failed to restrain (and indeed offered inducement to) "trusted" Boeing personnel

(including those in Human Resources, Ethics, Suppler Management, Suppler Quality Engineering,

and Quality Assurance departments) who intimidated otherwise ethical personnel into ignoring

frauds or cozened naIve personnel into believing that fraudulent activity was not fraudulent.

        (4) Boeing failed to maintain a Quality Management System (QMS), staffed by competent

people of good integrity, capable of detecting and rejecting nonconforming product.

        These were Boeing's willful choices. This should be further considered in light of the fact

that Boeing largely abolished routine receiving inspection of purchased goods and reduced the

capability of its testing laboratories. The consequent vulnerability to accepting nonconforming

hardware was not offset by improved vigilance in the Supplier Quality organization and enabled the

frauds described here.

        (5) Boeing, still again by willful choice, failed to comply with the Value Engineering clause

of contracts, usually DFAR 52.248-1 VALUE ENGINEERING (lAW FAR 48.201(b), FAR

48.20 1(f)).

        4. Contract FD2060-1O-21091and FA8526-12-D-0001 between Boeing and the USAF for

logistics support of the fleet of C-17 cargo aircraft are used as general and specific examples of

government contracts with Boeing.        In particular the contracts invoke and are deemed in

compliance when Boeing complies with Society for Automotive Engineers (SAE) Aerospace

Standard AS9100, "Quality Management Systems - Requirements for Aviation, Space and Defense

Organizations" .

        A) Contract FD2060-1O-21091, paragraph 4.13.11 Quality Assurance Management, states


                                             6
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 7 of 56




"The Contractor shall provide a quality management system that is compliant and registered with

internationally recognized quality management standards."

       B) Contract FA8526-12-D-OOOI invokes Quality Standard AS9100 one hundred and eighty-

five times, mainly for "line item" requirements of the contract.

       5. The problem of nonconforming hardware and the breakdowns in the quality functions at

Boeing, pose, at least, reliability risks to aircraft manufactured by Boeing and to other Boeing

weapon systems and training systems. Lower reliability results in increased maintenance costs and

decreased economic and functional utility. Moreover, these problems increase procurement costs

of spare parts and tend to mislead government planners, procurement agents, and engineers about

true costs and optimal procurement and maintenance practices resulting in additional (although

difficult to quantifY) costs. In particular, it is possible that the Government had approved some

Boeing proposals for design changes based on flawed assumptions about the baseline design and

what has been supplied. That is, Boeing's technical data packages may direct various particulars

which the Government believes have been accomplished; nevertheless Boeing has supplied

hardware that although functional is not compliant with the technical data package and, therefore,

not compliant with the applicable contract. The Government then, unwittingly, basing its decisions

about maintenance intervals, preservation of spare parts in storage, etc. on the belief that Boeing

was compliant, grants engineering change proposals that might not have been granted had it known

the true state of the Boeing hardware in its actual baseline configuration. As an example, it is

possible that the Government has promulgated engineering standards that prohibits the use

preservation fluids on aircraft hydraulics partly based partly on flawed and misleading

understandings of Boeing's practices. That is, thinking Boeing is using preservation fluid and

seeing no benefit, the Government ceases to specifY the use of preservation fluid for hydraulic


                                             1
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 8 of 56




parts. Nevertheless, Boeing may never have consistently used preservation fluid as demonstrated in

the exhibit attached to this complaint.

       6. As stated above, this suit encompasses contracts between Boeing and the Government

for procurement of hardware that require that Boeing maintain Quality Management Systems,

typically the latest revision in effect of SAE AS91 00 (Revision C between 2007 and 2016) "Quality

Management Systems - Requirements for Aviation, Space and Defense Organizations."               This

standard required (in section 7.4.1) that Boeing ensures that purchased products conform to

requirements of purchase contracts. As will be outlined below, and in detail via attached exhibits,

Boeing, makes deliberate efforts to obscure noncompliance by suppliers. The disclosure to the DoJ

will describe incidents of Boeing employees writing documents that gave the appearance that

engineering requirements were satisfied. These documents use fantastical rationales indicative of

either the ethical or technical incompetence of the writers and the failure of Boeing supervisory and

audit personnel to identify or intervene against the fraudulent practice. (Indeed Boeing supervisory

personnel may favor the more unethical employees who most effectively and willingly participate

in concealing frauds or the inexperienced or incompetent employees who enable the provision of

the lowest cost product because they are least able to detect failure to comply with engineering and

contract requirements.)    Likewise, Boeing personnel may be writing and invoking documents that

give the appearance that engineering requirements have been relieved by customer contract

modifications or approvals. Such modifications or approvals were either never given or Boeing's

documents were intended to deceive Boeing's customers. Boeing is aided by the trust of their

customers and the consequent minimal deployment of customer Inspectors, especially US

Government Inspectors.      Lacking staff, the customer cannot probe deeply into a welter of

confusing, obscure documentation. Boeing's practices and the Government's failures in inspecting


                                             8
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 9 of 56




and auditing Boeing result in the ability of Boeing to manufacture or procure hardware at lower

cost while deceiving the Government about the quality and cost basis of the hardware sold to it. In

particular, Boeing's documentation may establish a requirement that suggests a rationale for a

manufacturing or inspection process that will reasonably cost some amount of money; nevertheless,

Boeing will not actually execute or enforce the requirement sparing itself an expense or sparing a

supplier an expense which savings is passed along, at least in part, to Boeing.

       7. Relator, in the ordinary course of his assignments discovered that Boeing, and certain

of its suppliers, from time to time did not manufacture conforming parts, that competent

final inspections were not completed, and that despite this, Boeing or its suppliers issued

Certificates of Conformance attesting to and guaranteeing the conformance of the items to

engineering documentation and contracts. Boeing attempts to discourage both internal discussion

of these practices and corrections of these practices; moreover, Boeing conceals this information

from the United States government, including from DCMA which might be easily apprised of such

information in the ordinary course of regularly scheduled review boards or while Boeing is

arranging with DCMA for sale of goods. Further, although nonconforming parts might be

discovered by Boeing Quality personnel; Engineers, or factory Mechanics, corrective action would

typically be as limited as possible and further activity to discover whether problems were

systematic were discouraged or stopped by Boeing management. Certainly management failed to

act on proposals to expand the scope of "containment" so that it included such activities as

investigating similar parts made by a supplier or parts that used processes by common

subcontractors. Further, although Boeing is fastidious about creating schedule points for inspection

in manufacturing planning sequences, Boeing does not create or maintain inspection "scripts"

(including features to be inspected and method of inspection) for QA personnel, instead each


                                             9
          Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 10 of 56




Inspector recreates an inspection scheme from scratch, nominally based on a reading of the

blueprints. Accordingly, careful, methodical inspections are less likely and, consequently, escapes

of nonconforming hardware are more likely.

          8. Sales of nonconforming parts are also likely to have been made to the militaries and lor

governments of foreign countries pursuant to the Foreign Military Sales ("FMS") program of the

United States. Affected customers may include, Saudi Air Force, Australian Defense Force, Israeli

Defense Force, Korean Air Force, and Italian Air Force. Commercial sales to Japanese contractors

of the Japan Ministry of Defense were also affected. However, the Japanese customers for F-ISC

components are uniquely demanding of Boeing and subject hardware to rigorous inspection upon

receipt. It is likely that Boeing has sold less undetected nonconforming hardware to those Japanese

customers. This is a critical observation because essentially the same products are sold to the US

Air Force and other customers and without disclosure of the nonconformances identified in Japan.

This matter of Japanese inspection will be discussed further, below.

          9.    Relator, therefore, bring this suit on behalf of the United States of America and on his

own behalf for violations of the United States Civil False Claims Act, 31 U.S.C. § 3729, et seq.

          10. As Relator, I seek to recover, on behalf of the United States government and

myself,        damages,   civil   penalties and other relief from       defendant   arising from    its

presenting and/or causing to be presented false claims for payment to the United States

government, and for making or causing to be made false statements and records to get false or

fraudulent claims paid or approved under government contracts for military supplies, all in

violation of the False Claims Act and I or the Major Frauds Act.

          11. Relator seeks to explore whether damages can be claimed from Defendant Boeing for

violations of the anti- retaliation provisions of the False Claims Act, 31 U.S.C. § 3730(h), or the


                                                10
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 11 of 56




common law of any state realizing that Relator, in a severance agreement, may have waived the

right to make any such claims against Boeing. (Relator also notes that, per an explanation of that

severance agreement, Boeing has explicitly agreed that, despite a deceptively worded severance

agreement, typical of Boeing's approach to contract documentation, as a matter of law Boeing

cannot abridge my right to make whistleblower claims and bring suit. Even if Boeing was wrong

about the law, our agreement assures that Boeing cannot use the agreement to impede this suit or

any award that may result.     Although Relator's exit agreement may have relieved Boeing of

liability for (1) retaliation and for (2) creating a hostile work environment due to Relator's

articulation to Boeing management of the problems described here, the Court should be aware that

retaliation and hostility are likely to be inflicted on any Boeing employee who discovers and reports

unfavorable information about the quality of Boeing products.)


                                 n. JURISDICTION AND VENUE
       12.   This action arises under the False Claims Act, 31 U.S.C., § 3729, et seq.

       13.   This Court has jurisdiction pursuant to 31 U.S.C. § 3729(a) and 28 U.S.C.

§ 1331 (district courts have original jurisdiction of civil actions) and § 1345 (district courts have

original jurisdiction for proceedings commenced by the US.) Venue is proper in this district under

either 31 U.S.C. § 3732 (a) or 28 U.S.C. § 1391(b)(2) and (c)(2) because Boeing operates a major

distribution center with facilities in Forest Park and lonesboro in Clayton County, Georgia from

which sale of nonconforming goods has occurred, especially sales to the United States Air Force for

logistics support for the C-17 aircraft sustainment program. That program is administered from

Robins Air Force Base in Houston County, GA (under, at the time many of the complaints

enumerated here occurred, Contract No. FD2060-1O-21091.) Sales of nonconforming goods were



                                             11
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 12 of 56




made under various other contracts and those contracts were fulfilled from that distribution center

in Clayton County, GA.       Moreover, the US Government officials overseeing such sales were

located at the Defense Contracts Management Agency in Smyrna in Cobb County, GA.

        14. The specific facts and circumstances alleged in this Complaint have not been publicly

disclosed in a criminal, civil, or administrative hearing nor in a Congressional, administrative, or

government accounting office report, hearing, audit, investigation, or in the news media with one

exception. (partial disclosure concerning defective C-17 Main Landing Gear Lock Axle Washers

(part no. 17P2C1022-1) was made by Realtor to DCMA (Smyrna, GA office) on or about 26

October 2016. Subsequently, Realtor provided additional technical information to a US Air Force

civilian engineer attached to the C-17 program at Robins Air Force Base in Warner, GA. These

disclosures were made because the items were potentially dangerous not merely technically

nonconforming. Moreover, Boeing, despite knowledge of the danger, refused to withhold these

parts from sale and refused to investigate other aircraft parts made by the same processes by the

same supplier and failed to undertake containment, that is, per AS9100C section 8.2.3 c) Boeing

failed to "determine if the process nonconformity is limited to a specific case or whether it could

have affected other processes or products ... "

This matter is presented in detail in exhibit set # 1. Boeing had been presented with this same

information, declined to disclose it, and created a new record to obscure the facts.

      15.   As the term "original source II is used in the False Claims Act, Relator is the original

source of the information upon which this Complaint is based.               Relator stresses that all

information herein was obtained in the ordinary course of work assignments as an employee of the

Boeing Company.




                                                  12
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 13 of 56




                                         m    PARTIES

       16.     The real party in interest in this action is the United States of America.

       17.      Relator Mark Buchbinder is a resident of Suwanee, in Gwinnett County,

Georgia. I was employed by the Boeing Company as a Quality Engineer from November 2004

to November 2016.           Previously,      I was employed          by    Rockwell International

Corporation's Tactical Systems Division from 1982 to 1994, prior to its acquisition

by Boeing in 1995. At Rockwell I worked as a Materials & Processes Engineer and

as a Design Engineer and Analyst designing and evaluating missile warheads. Also

at Rockwell,       I participated in several Value Engineering change proposals.

Subsequent to Rockwell, I was employed by (among others) Northrop Grumman

Corporation and the Raytheon Company, both defense prime contractors.                           During

most of my years employed by Boeing, I maintained registration with the American

Society for Quality (ASQ) as a Certified Quality Engineer.                   Also, for three years,

while a Boeing employee, I was registered with the ASQ as a Certified Quality

Audi tor (CQ A.)

        18.    Defendant, the Boeing Company, is a Delaware corporation that conducts business

throughout the United States and in much of the world, including Russia and China.

However, its defense business, by location and sales, is essentially restricted to the United States of

America and its allies. At all times material to the matters herein, Boeing was a supplier of goods

and services, to include finished aircraft (including helicopters,) aircraft components, aircraft

trainers I simulators, and weapons and guidance systems for weapons to various departments of the


                                              13
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 14 of 56




United States, including, without limitation, the United States Air Force, the United States Army,

and the United States Navy (of which the US Marine Corps is a department.)

             IV. THEORIES OF THE MOTIVATIONS OF THE FRAUDS,
            METHODS OF THE FRAUDS, AND ASSUMPTIONS OF THE
                     MILITARY CUSTOMER & ITS SUPPLIERS


       19. To manufacture and sell military hardware, Boeing is required under various

manufacturing and supply contracts awarded to Boeing by the Government, to develop a

quality assurance system (QAS) (nowadays more often styled a "quality management system"

[QMS]) which is subject to regular scrutiny and audit for effectiveness by the Defense Contract

Management Agency (DCMA) of the United States Department of Defense (DoD.) Ongoing

approval from DCMA is dependent, among other requirements, upon a showing by Boeing

that, to a high degree of probability, all delivered hardware is fully conforming or, if not, has

been reviewed for functionality and repaired as needed to provide acceptable safety,

functionality, and economic value. In fairness, under some contracts (such as for the Joint

Direct Attack Munition [JDAM],) the Government allows the sale of hardware although

statistically a percentage of that hardware, below a contractual limit, will not perform to meet

all requirements. (Note that this acceptance of a failure to perform is a willing trade, accepted

by the Government in order to reap the benefits of lower prices, higher quantities, and timely,

predictable deliveries.) Also, in the same practical manner, most complex systems, such as

aircraft, contain nonconforming hardware that is known and properly identified, recorded, and

dispositioned per contract. Records of the nonconformances and dispostions are made

available to the customer or DCMA as the customers' representative. Finally, be it noted that

hardware that is not fully conforming but still useful to a customer may be sold at a reduced


                                             14
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 15 of 56




price or for other considerations such as extension of the normal warranty time or other

assurance of repair or replacement in the event of premature failure.          These situations are

common enough to have well established practices, equitable to buyer and seller and fair to the

taxpayer who ultimately pays and should benefit.

       20. As part of its responsibility in maintaining a QMS, Boeing must assure the suitability,

that is, the conformance to contract requirements of purchased goods. With the QMS as a contract

requirement, and for practicality in risk reduction and economy, Boeing attempts to enforce, on

most of its suppliers, although sometimes as mere theatre, subordinate QMS systems adequate to

the suppliers' assignments. Usually a subordinate QMS will conform to SAE

ISO 900 lor AS 9100. The surveillance and enforcement of the external, subordinate QMSs

and the evaluation of the subcontracting suppliers' deliverable hardware are conducted by Boeing

through a department styled "Supplier Quality Engineering" (SQE.) (Relator notes in passing that

Boeing has an "intern" program for college students. Boeing recruits engineering students for

summer assignments in various engineering departments such as Mechanical Engineering or

Computer Engineering. Boeing also recruits business students for internships in departments such

as Accounting. Supplier Quality Engineering interns are recruited under the business rather than

the engineering category, although, to be fair, Industrial Engineering is one of the preferred college

major for this program, although the only engineering major.       In view of Industrial Engineering

as the sole engineering discipline enumerated for Supplier Quality Engineering, the court should

ponder whether Boeing has greater concern for schedule and low prices rather than for the quality

of the products purchased for incorporation into its airplanes and other products.   Inept personnel,

unable to predict or identify technical failure of products, are a common feature of business frauds

and scandals where products do not meet customer or regulatory expectations. (In fairness, given


                                             15
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 16 of 56




the limited pool of engineering students, most of whom may envision careers designing products, it

may not be possible to recruit other than Industrial Engineers who have already abandoned

ambitions of product design. Nevertheless this does not mitigate compliance with AS9100 and the

recruitment for SQE interns should be contrasted with that for Quality Engineering interns where

preferred college majors are Electrical, Manufacturing, Mechanical, Systems, and Aerospace

[Engineering]. )

        21.       Boeing SQEs and Buyers frequently protect incompetent suppliers from the

consequence of the mutual incompetence (sometimes willful) of Boeing and the supplier. Some of

the methods are:

        a. enforcing requirements as specified rather than as qualified.

        b. placing purchase contracts through "distributors" rather than with the original equipment

manufacturer (OEM) so that discovered nonconformances will be formally attributed to the

distributer rather than to the OEM and no demerit will accrue to the OEM in the BEST (Boeing

Enterprise Supplier Tool) system that maintains a record of supplier performance. (This may not be

a fraud on the Government but it creates a culture that normalizes behavior and practices that

deviate from norms in the Quality Engineering profession, as exemplified by, say, the American

Society for Quality.)

        c. using bank credit cards (also styled "purchase cards") rather than the formal purchase

order system in order to exclude such purchases from oversight in the BEST system.

        d. intimidating Boeing Quality Inspectors (who do not report to the Supplier Quality

Engineering department) to overlook and not record defects in hardware. (That is, some repair or

rework may be accomplished but without required nonconformance records and engineering

dispositions. )


                                              16
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 17 of 56




       e. encouraging Boeing Mechanics to make minor repairs or rework at production stations

without creating a record of the suppliers' nonconformances. (In fairness, such requests would

more often be declined: say what you might about Labor Unions, give them credit for empowering

ethical behavior. Of course, all this will be impossible to prove without testimony from Mechanics

or Foremen.)

       f creating documents that appear to demand corrective action from suppliers but that

actually deflect attention from more serious, or systematic problems and create the appearance that

the root cause problems are less consequential, less expensive to correct, and not systematic.

       22.     As part of its QMS responsibilities, either Boeing or, in some cases, suppliers,

perform first article inspection of production parts. That is, using the same manufacturing facility

and plans that are intended for routine, serial production of items deliverable to customers, Boeing

or its suppliers conduct comprehensive inspection of parts, assemblies of parts, systems of

assemblies, or complete finished goods (such as airplanes.) Subsequent items in serial production

are typically subject to less comprehensive and stringent tests and inspections. (This is logical and

appropriate as certain tests are to demonstrate achievement ofthe design requirements rather than to

demonstrate mere achievement of the design's physical configuration. Subsequently, it may be

assumed that achievement of the physical configuration will assure functionality.) Nevertheless,

although less comprehensive and stringent, it is expected that routine tests and inspections are

capable, with high probability, of revealing nonconformances.         The processes used in serial

production are also, typically, subject to monitoring to assure that the processes remain "capable"

and are operating within the specified parameters used during production of first articles samples.

(In fairness, process monitoring may be more economical and more effective than product testing.

However, one of the critical arguments made by Relator is that Boeing has abused process


                                             17
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 18 of 56




monitoring, dismissing evidence of process failures when it suits Boeing's economic advantage.)

       23.     Hardware having been qualified by first article inspection I qualification testing,

Boeing must require that its own factories or its subcontracted parts suppliers produce subsequent

parts using processes identical or functionally identical to the processes used to produce the items

that were submitted for first article qualification. A critical misunderstanding exploited by Boeing

and its suppliers is to mistake compliance with some reasonable interpretation of the engineering

technical data package that might be made prior to qualification testing and the customer's grant of

approval with compliance with contract requirements such that production of parts and assemblies

is performed using the same production process that was qualified by producing a part or assembly

that passed first article inspection and was deemed the approved configuration of the product.

Boeing personnel regularly judge product as conforming if it conforms to any interpretation of a

specification; they do not refer to the qualification testing. This is appropriate for deciding on the

compliance of a supplier with a Boeing contract to produce a first article sample, but it is not

appropriate for an item that is supposed to be produced to a qualified configuration per qualified

processes. Boeing and supplier personnel do not seek to determine or understand the qualification

process as the arbiter of conformance. Briefly, both the part and the process that produced said part

become "qualified" by the first article qualification test (FAQT) process. A supplier must continue

to use the same process that was qualified in order to assure that the part resulting from the process

is qualified for sale to a customer. Innovation requires requalification or other form of customer

approval.    Confusion arises at Boeing and at its suppliers, in part because Boeing neglects to

''tailor'' specifications and blueprints to document the "as-built" qualified configuration and

processes. That is, ambiguities that exist in the original engineering plans are not identified and

eliminated as specific selections of materials and manufacturing processes are made during


                                             18
         Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 19 of 56




production of first article units. Relator encountered this problem several times in the ordinary

course of business in Boeing factories. Two examples occurred in production of AV-8 Harrier

avlOrucs:

         (1) Manufacturing engineers wrote planning documents to use an inexpensive, "one-part"

room temperature wlcanizing silicone rubber sealer, instead a more expensive, more labor

intensive "two-part" poly sulfide rubber sealer was required per drawing. I found and reported this

error prior to production to Boeing Manufacturing managers.            These managers arranged for

production with the correct material Unfortunately, as memory serves, as usual it was not possible

to make a systematic correction to the manner of documentation that was the proximate cause of the

error.   (DoJ lawyers, during discovery, may find this problem memorialized in the Boeing

nonconformance and corrective action system records, circa year 2010. However, because this was

a planning error and hardware may not have been produced, the only records may be in emails, or

revisions of manufacturing plans. See also IQDS 1620490 on an AV-8 avionics assembly that

escaped without required sealer having been applied.        Mistakes of omission will happen; in a

manufacturing plant continuously producing identical products, "tribal knowledge" and ordinary

memory will eventually eliminate such mistakes. Undertaking "build to blueprint" work without

adequate management systems may simply be poor business judgement; this is not criminal

Nevertheless, this is a fair example of a longstanding inability, possibly amounting to willful

refusal, to recognize and correct the root cause(s) of these kinds of mistakes.)

         (2) Manufacturing engineers wrote planning documents that depended on an abrasive "star"

washer to make electrical contact between a 75R87071O-1001 Control Relay Panel Assembly

chassis and ST5M1426 TwinAx connectors, instead of planning for a more labor intensive and

expensive process to mask the contacting area of the chassis to prevent painting and then to treat the


                                              19
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 20 of 56




bare area with a chromate conversion coating as required by design rules for the AV-8. (See

Boeing IQDS corrective action document no. 1608511.)             Although, unusually, engineering

blueprints were changed, and the hardware built per the design intent, Boeing made no disclosure of

prior delivery of nonconforming goods to the Government.           Moreover, Boeing has mediocre

safeguards against these violations and does not reward personnel who discover errors leading to

higher Boeing costs. (That is, if an inferior, lower cost material or process will still produce a

reasonably functional and serviceable part, Boeing will prefer that rather than having to make good

on its contractual commitments. This argument is supported by the persistence of the pattern and

on the evidence of Boeing's human resources incentive schemes which favor cost savings efforts

over discovery of nonconformances and avoidance of their delivery.) To reiterate, ordinary human

errors, either as engineering planning mistakes or as business management misjudgment, are not

frauds. Aside from negligence resulting in injury (personal or economic) that may give rise to some

tort, the consequences are punished by economic markets not courts. Nevertheless, the court should

consider the above errors in the context of Boeing's contractual obligation to maintain a competent

Quality Management System. The errors discovered by Realtor and described above likely arose

from the complexity of the engineering documentation, especially Boeing's unusual practice at its

St. Louis site of creating engineering parts lists that do not enumerate a specific and complete bill

of materials for "as required I indefinite quantity" materials such as paints, adhesives, sealers, and

solders. The errors of this type have long persisted, no root cause corrective action has ever been

taken, and one might reasonably suspect that some faction of Boeing management realized that

such errors could be exploited in Boeing's favor since the errors would frequently result in lower

costs for production in Boeing factories or lower bids from less competent suppliers; moreover

there is cost avoidance in not making corrective action. To summarize the matter of one theory of


                                             20
            Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 21 of 56




fraud through allowing errors to go uncorrected: although random human errors by individuals may

be inevitable, excusable, and not fraudulent, the failures to discern patterns of error and the failures

to   act   to correct the root cause of the errors, given the commitments made to the Government by

contract, and by puffery of Boeing's ethical practices and Quality Management System's

effectiveness, amounts to fraud: the financial advantage is the motivation and the result - low cost,

nonconforming products - was either contractually inexcusable management negligence or active

intervention by management to execute a fraud. These practices had to have been known by a

sentient, engaged management and, contrary to law, these general practices, and more specifically

the consequent nonconforming products sold to the Government were not disclosed. (Relator

believes that management "made excuses to itself' about these illegal actions by an argument that

the Government would "overreact" to a disclosure about a suspect or actual nonconforming

product, accordingly, because such overreaction would amount to excessive punishment and

impose excessive costs and personal burdens, concealment was prudent and appropriate.)

            24. The theory of fraud that arises from a deliberate misinterpretation of contracts continues

with a specific example: as previously explained, Government production contracts, such as for

C-17 logistics support, require that hardware offered for sale to customers correspond to qualified

hardware. Boeing, if only for appearances, requires that its subcontracting (2nd tier) part suppliers,

such as Dinucci Corp. or its 3rd tier suppliers of approved processes, such as Dixon Hard Chrome

Corp., certify that their parts and services conform to engineering requirements and that

production was made using processes identical to the processes used to produce hardware for

first article qualification testing.       To assure to the regulatory authorities and procurement

agents of the Government that the products of Boeing's suppliers conform to requirements,

Boeing by contracts with its suppliers, imposes quality assurance standards on the supplier as a


                                                 21
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 22 of 56




condition of sale. In particular, suppliers' manufacturing processes must maintain discipline to

adhere to the same processes used for producing the parts presented for qualification acceptance at

First Article Inspections and the supplier, using appropriate quality control procedures, must

prevent nonconforming hardware from escaping to Boeing in the event of process failure. As such,

Boeing purchase orders provide for first article inspection of parts with the intent that subsequent

parts will be functionally identical based on the production of all parts using identical materials and

processes. Any changes should require approval by the procuring agent, first article qualification,

at least in part, although possibly only by engineering analysis, and, if cost savings are to result,

submission of a Value Engineering Change Proposal (VECP) to the Government. (There are

complex ideas and arguments here. I will attempt to clarify this in a few paragraphs below. If

Defendant will not stipulate to my understanding, it will be instructive.)

       25. Hardware, such as an aircraft part, has a physical configuration described by (1) its

geometry, (2) its "materials of construction," and (3) its manufacturing processes.             A full

description of the materials of construction will include the processes by which the materials are

fabricated not merely how the materials are geometrically arranged in space.           Some of these

materials and the finished parts may be subject to corrosion or other types of deterioration and, if

so, materials and methods for deterioration prevention will also be included as part of the specified

and qualified descriptions of the hardware.

       26. The engineering design, from which prototype hardware is constructed, will invoke

specifications which may have a variety of legitimate interpretations. It is the duty of the Design

Authority (and this will be Defendant Boeing in the cases that have been described here,) to capture

in the technical data package exactly what is physically embodied in the hardware so that

alternative interpretations of the TOP are excluded in subsequent hardware embodiments of the


                                              22
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 23 of 56




design. (One method of doing this is by creating "work instructions" which provide a detailed, step

by step description of the materials used and the manufacturing processes used to alter the starting

materials (which includes other fabricated parts and assemblies) into its desired configuration. This

may include materials that are used in manufacturing but that are not intended as part of the

finished hardware and are removed after processing. Examples are cutting lubricants, soldering or

welding fluxes, or cleaners such as organic solvents and aqueous detergents.) However, several

prototypes created using variant materials and manufacturing processes may be created and subject

to qualification trials and this may provide the merit of "expanding the design envelope." For

example, the Designer may know from experience that any of several metal alloys may be used

depending on price and availability. In some cases, engineering analysis may be permitted as the

method of expanding the design envelope.          Generally, engineering analysis as a method of

qualification will be permissible only after disclosure to the customer and customer approval.

       27. Some features of a design, say, holes in sheet metal parts, may be achieved by any

number of methods that are so reliable that no exact description of the process is necessary, or if

there is high risk any of several exactly described methods will be acceptable, as long as the

description is exact and the method tested or known to be dependable by prior experience. Changes

to the methods may achieve further economies and customarily customers expect suppliers to be

allowed to capture the entire savings. The most typical example of this is recognized under the

name "learning curve economies." The essential criteria for determining if there has been a change

to the manufacturing process is this: is it possible to distinguish hardware produced by one method

from that produced by another method? So whether one drill bit is constructed from steel or

another from tungsten carbide, or whether one cutting lubricant or another is used, holes drilled in,

say, aluminum alloy sheet metal will be functionally identical and indistinguishable by any


                                             23
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 24 of 56




practical test or reliability statistics accumulated over the life of the hardware.

      28. Changes to the physical configuration of the hardware, either at the macroscopic or

microscopic level (as exemplified in the exhibits by failure to heat cadmium steel parts for the full

schedule supposed to eliminate hydrogen embrittlement) are another matter. In contrast to learning

curve production economies, physical configuration changes changes cannot, without violating

contracts, be implemented by a prime contractor's or subtier supplier's fiat. Configuration changes

require requalification testing and / or customer approval of the test or the engineering analysis used

in lieu of testing. The Government's Value Engineer Change Proposal contract clause, embedded

in all procurement contracts above a certain dollar value ($100K typically) provides a contractual

process for proposing and implementing such changes. Any change to the physical configuration of

a product, or any change to the manufacturing process that may change the "form," "fit," or

"function" [performance], if unapproved by the customer, even when the change is arguably an

"improvement," is known in the industry and Federal Acquisition Regulations as "product

substitution." (Boeing employees receive annual training describing product substitution and its

illegality.) (In fairness, simple human error may result in the qualification of hardware that was

erroneously documented. Say, for example, the blueprint required epoxy adhesive per a particular

specification, and another adhesive was substituted due to a Mechanic's error during assembly of

the qualification test hardware. The contractor and customer may agree to document the "as-built

configuration" [that is, the configuration that was subject to qualification inspection and trials] and

to build all subsequent hardware with the material used in qualification trials. Of course there may

be a price adjustment to reflect the actual cost of the alternative material.)



               V. Factual Allegations: Systematic Quality Failures and VEep Evasions.


                                               24
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 25 of 56




       29.    Relator, in appended exhibits presents detailed examples about the following parts or

categories of parts or failures of the Quality Management System:

       Exhibit set # 1: C-17 Main Landing Gear Lock Axle Washers, part no. 17P2C 1022-1. This

should be taken as representative of all C-17 parts specified as being manufactured from high

tensile strength steel and electroplated with cadmium from acidic chemical solutions. Boeing and

its suppliers have either discovered a novel, low cost process, that reduces hydrogen embrittlement

without need for an extended high temperature bakeout beginning within a short time of the

electroplating, or Boeing over specified the requirements of the parts and is satisfied to procure less

costly parts more likely to be embrittled.   Whatever the case, Boeing has fraudulently hidden the

process change used to manufacture parts sold to the USAF and diverted the savings to its benefit.

       Exhibit set #2: C-17 Main Landing Gear Shimmy Dampers, part nos. 17P2CI442-1 and

others. This should be taken as representative of all C-17 parts manufactured to Boeing blueprints

and prior to recent drawing changes designed for storage with preservation fluids not operating

hydraulic fluids.

       Exhibit set #3: Multiple F-15 parts are described that the Japanese customers rejected for

quality defects. A high percentage of these parts are produced on the same production lines as parts

supplied for other F-15 customers including the USAF.

        Exhibit set #4: Forest Park, GA warehouse practices: Relator attempted to implement a

scheme to identify suspect parts based on failures of similar parts, same manufacturer, common

subcontractors (e.g. approved processor for specialty processes such as electroplating or heat

treating, used by multiple manufacturers supplying parts to Boeing) or comparable technology or

test methods.       The exhibit will demonstrate a management technique for deflecting undesired

improvements: transfer responsibility to another department that will not implement it.            The


                                              25
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 26 of 56




improvement was undesired because the Purchasing and Supplier Management Departments had

incentives to minimize issues, especially quality nonconformances found with suppliers' goods.

       Exhibit set #5: Incidents at Boeing's Training Systems & Services Division that although

past the statute of limitations demonstrate the long standing laxity of the Boeing QMS. Note that

the case of the nonconforming parts diverted back to the supplier resulted in reprimands for the

Boeing employees, but no demerit for the supplier's rating. This is reasonably interpreted as a case

of being punished for being caught. Another exhibit demonstrated that credit card purchase are also

a method of avoiding demerits for poor performing suppliers. Finally, in a series of emails, there is

an incredible account of Boeing promulgating specifications that indicated it was using soldering

stations with controls for temperature and electrostatic discharge (ESD) control.              These

specifications demanded inspection and calibration of the soldering stations. These inspections and

calibrations were never conducted at TS&S Division or at Boeing St. Louis generally.             (An

apparent exception was the training area for soldering technicians which had some supervision by

DCMA.) When Relator uncovered Boeing's lack of compliance, Boeing got into compliance by

rewriting the specifications to eliminate the requirement for inspections and calibration. DCMA

may have been cozened into allowing the specification change, in which case all subsequent

production was jeopardized, including product sold within the statute of limitations.

       30.    Boeing willfully refused to implement quality assurance procedures to assure full

compliance with AS9100 Rev C requirement 8.5.2 section i): "[A documented procedure shall be

established to define requirements for] .. j) determining if additional nonconforming products

exists based on the causes of the nonconformities and taking further action when required."     Here

is a specific example discovered by Realtor in the course of my ordinary duties inspecting parts:

Besides the examples in exhibit series #3 there are examples of C-17 Down Stop Slat Tracks


                                             26
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 27 of 56




[Blocks], parts no. 17P6W7006-1 and 17P6W7046 exhibit series #4. These parts had problems

with excessive surface roughness and I or lack of specified chromium plating. Relator prepared a

presentation for DCMA of improved practices at the Boeing supervised Forest Park, GA warehouse

whereby failures in one part number would trigger investigation of related part numbers. (Relator

believes that the only situation where Boeing willingly and systematically investigated possible

defects in related goods, that is goods with different part numbers but originating from a common

design and supplier, was with "pan stock" items (such as rivets or threaded fasteners) in St. Louis

aircraft production.   The risk of a systematic defect in such parts, presented a considerable

economic and safety risk. Good for them for doing the right thing; unfortunately their curiosity was

very limited.) Relator was discouraged from implementing the practice described in the exhibit and

Relator believes that his ability to discern such opportunities contributed to his layoff.

       31. The exhibits described above are specific examples of a general problem of Boeing's

doctrine. The general problem is found in any case of a customer reporting, or a Boeing Quality

Inspector discovering, a nonconforming part delivered by a supplier. In the event, Boeing has

actually found at least two failures: (1) the supplier's manufacturing process has produced a defect,

and (2) the supplier's quality I inspection system has failed to discover the defect and thus allowed

the "escape" of a nonconforming part.        Now, such failures sometimes indicate that there are

nonconforming products not only in other batches of the same particular part number but also in

other types of parts (that is, parts with different part numbers than the particular one discovered

nonconforming) because such parts have been produced using the same manufacturing processes or

by the same supplier in the same facility.      Nevertheless, Boeing will typically not react to that

possibility, acting as if there is no reasonable possibility of a systematic problem affecting more

than one part number. Admittedly, it would be uneconomic to overreact to improbable events and


                                               27
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 28 of 56




this would divert resources that would reduce more probable risks of nonconforming product.

However, it is as likely that Boeing knows that some of its engineering requirements are shams.

Parts will be functional no matter if certain requirements are not met. Nevertheless Boeing can

profit, that is have customers acquiesce to higher prices for more complex parts, with tighter

tolerances, more expensive materials, and more expensive processing requirements if Boeing does

not disclose that it turns a blind eye to defects and omissions with respect to such price driving

requirements. And it may do this with little risk of discovery and the adverse consequences. Be

clear, in general this suit does not allege safety or performance problems; it alleges essentially a

financial fraud based on misrepresenting the fulfillment of design and quality requirements,

established by contract, for which the Government pays in the belief that those requirements

provide value to the Government and that they are being fulfilled in good faith. Boeing is not

fulfilling all such requirements but makes representations via certificates of conformance that it has

and collects payment as if all requirements have been fulfilled.          More likely, Boeing has

"overdesigned" to assure that products will pass first article testing and then ignores loss of

manufacturing finesse or design feature that were probably not needed to begin. These savings

should have been declared and shared with the Government via VEep submittals.

       32.   Boeing's quality assurance system is not the sole responsibility of the Quality

Departments. That is, the performance of various duties necessary for compliance with

AS9100 are delegated to functional departments such as Material Review Boards and

personnel such as Liaison Engineers. So, for example, Liaison Engineers (delegates of the

Design Engineering department) are responsible for determining if suspect nonconforming parts

are acceptable for use on aircraft or how exactly such parts can be made fit-for-flight.      Subject

Matter Experts (for example, Material & Process Engineers) may also advise on causes of failure or


                                             28
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 29 of 56




the suitability for use of suspect material. These are opportunities for abuse and examples of the

abuse be inferred from the exhibits.

       33.    Even when Boeing's manufacturing quality inspectors identify nonconforming

parts from suppliers, Boeing's Supplier Quality Engineers and Supplier Managers fail to require

corrective action or in some cases falsified records to allow these parts to be sol d t 0

c u s tom e r san d failed to m a k e disclosure, notify, and warn the United States.

Boeing's disposition of nonconforming parts and failure to take appropriate corrective actions

violated contract requirements and Boeing's own quality control policies, procedures, and systems.

Boeing has not fully disclosed to the U.S. government, or to foreign governments who purchased

Boeing aircraft or parts, that the subject aircraft or parts were manufactured in violation of contract

requirements and design specifications.

       34.    By reason of quality assurance deficiencies. the v a rio u s parts described in

exhibits, and likely related parts never investigated, did not conform to contract requirements for

conformance of hardware to requirements as established by qualification testing from which

deviation is not permitted without some form of disclosure and / or customer permission as

evidenced by truthful nonconformance documents, Material Review Board approvals or customer

grants of deviations, waivers, or engineering change proposals. Thus, because of the violations and

nonconformities described herein, the parts identified herein or in exhibits did not comply with all

requirements of Boeing's contracts with the U.S. government. Thus, claims for payment submitted

by Boeing to the U.S. government for these parts were false claims for payment.

       35.    These claims for payment submitted by Boeing to the U.S. government were

knowingly false because Boeing actually knew, recklessly disregarded, deliberately ignored, and /

or constructively falsified the fact(s) that the subject parts were made in violation of contract terms,


                                              29
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 30 of 56




engmeenng specifications, approved configurations, and other documents creating contract

requirements.




                          Defendants' Promotional Misrepresentations

       36.      Boeing fraudulently touted, misrepresented, and falsely promoted and disseminated

to customers, the public, industry (including potential suppliers,) and others that it required its

suppliers to adhere to AS 9100 Quality Management standards or other less stringent standards

for products or services that represented less risk in the event of failure. Boeing then fraudulently

touted, misrepresented, and falsely promoted and disseminated to the public, industry, and others

that it and its suppliers, as a matter of fact and confirmed by Boeing's audit and general oversight,

adhered to quality standards such as ISO 9001 and / or AS 9100. In particular, Boeing made

representation to DCMA that exceptions to such compliance were matters of random human error,

random failure, improbable circumstance, or reasons other than Boeing's systemic and systematic

practice to exploit the trust of Boeing's customers and provide financial advantage to Boeing.



                        Seeking of Payment Based on False Claims

       37.   The Material Inspection and Receiving Report (MIRR), Form DD 250, is an

invoice·supporting document that the Department of Defense requires on contracts for supplies

and services.     Defense Federal Acquisition Regulations (DFAR) Clause 252.246·7000 (as

prescribed by DFAR Subpart 246.370) requires Department of Defense contractors to submit this

form under contracts that have separate and distinct deliverables.         The DD 250 documents

inspection and acceptance, receipt, and delivery/shipment dates. Defendant Boeing was required

to prepare and submit certifications of conformance with the contract terms, including but not


                                              30
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 31 of 56




limited to the DD 250 forms, for the delivery of parts to the payment office or other government

personnel, whether submitted in hard-copy or by electronic means.        In accordance with the

contract requirements and relevant DF AR regulations, Defendant Boeing submitted DD 250s, as

well as any other documentation regarding compliance, to the U.S. government through

submission to the Defense Contract Management Agency (DCMA) and/or the Department of

Defense contracting activity personnel responsible for providing their acceptance that the

deliveries of distinct deliverables, "conform to contract, except as noted herein or on supporting

documents." It is Relator's belief that Defendant Boeing failed to fully and completely identify,

warn, and disclose any nonconformities on the DD 250 forms or supporting and other disclosure

documents and thereby knowingly made or used, or caused to be made or used, a false

record or statement that Defendants knowingly presented, or caused to be presented, to an officer

or employee of the United States Government or a member of the Armed Forces of the United

States for payment or approval of a false or fraudulent claim.        By submitting certifications

of conformity along with requests for payment, when parts were nonconforming, and known to be

nonconforming or if operating a proper QMS per contracts should have been known to be

nonconforming, Boeing further provided false implied certifications of compliance with applicable

contract terms, specifications, statutes, rules and etc. These false statements and claims for

payment by The Boeing Company to the U.S. government had the effect of concealing the

fact that various parts were nonconforming and I or that VECP clauses of applicable contracts had

been evaded by Boeing.




       38.    Boeing submitted false claims and/or false documents to the United States



                                            31
        Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 32 of 56




government in connection with each of the parts described in this complaint and disclosed to

the Dol.

       39.     Boeing knew or was recklessly indifferent to the facts of such nonconformance at or

before the time it submitted the false claims.

       40.     Boeing violated the False Claims Act, 31 U.S.c. § 3729(a), with respect to each

such part described herein or in disclosure made to the Dol and each such document

demanding payment for such parts.

       41.     The United States government was damaged as a result, as alleged herein.




                                      IX. PRAYER FOR RELIEF

       42. WHEREFORE, Relator, on behalf of the United States and on my own behalf,

demands judgment against defendant as follows:

       A     That the Court enter judgment against the defendant in an amount equal to three

times the amount of damages the United States government sustained because of their actions, plus

a civil penalty of the maximum allowed by law for each false claim made within the

statute of limitations of this suit, together with the costs of this action, including the cost

to the United States government for its expenses related to this action.

       S.      That Relator be paid court fees and costs, plus reasonable compensation for the time

(more than one thousand hours) required to prepare this claim and the exhibits.

        C.      That in the event that the United States intervenes in this action, Relator be

awarded an amount for bringing this action of twenty-five percent (25%) of the proceeds of the

action or settlement of the claims.

                                                 32
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 33 of 56




       D.      In the event the United States DoJ does not intervene or the DoD finds no violation

of contract, the suit is withdrawn. However if the DoJ or DoD does find violation of contract as

evidenced by demands for corrective action by Boeing, then Realtor reserves the right to refile and

to pursue this case with legal representation and to demand the full compensation allowed. Realtor

will pursue a theory that the Government benefitted and that the corrective action undertaken by

Boeing amounted to compensation to the Government to correct the frauds revealed here, including

frauds that were discovered under the theory of the USAF Inspector General in paragraph 2 above.

       E. That the United States and Relator receive all relief both at law and in equity to which

they may reasonably be entitled.




                                            33
       Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 34 of 56




                                 BEOJJEST FOR TRIAL AND TO
                                    SPEAK TO THE COIJRI

          43. Comes now the Plaintiff-Relator, Mar k B u c h bin de r, and acting on behalf of the

United States of America and on his own behalf, hereby requests the intelVention of the Court and

the Department of Justice and subsequently a trial on all issues of fact herein. However this request

may be modified as the Department of Justice determines.

       44. Relator believes that the facts presented here would support claims of fraud and

detrimental reliance against Defendant Boeing by certain suppliers to Boeing, would be suppliers to

Boeing, and Boeing's manufacturing employees (such as, but not limited to, Manufacturing

Engineers, Quality Engineers, Quality Inspectors, Sheet Metal Mechanics, and Production

Planners) individually and collectively. Having no private lawyer to pursue class actions against

Defendant Boeing, I leave this matter to the Court's discretion.         However prior to the court

accepting any settlement negotiated between the Government and defendant I request to offer an

opinion as to the effectiveness and equity of the proposed settlement and whether it is likely to

provide relief for the parties enumerated in this paragraph. In particular, Realtor discourages

activity in camera or secret settlements; in the event, other injured parties will be less likely to

discover their injury and their recovery will be impeded.



                                            Respectfully submitted,




                                             sf        Mark Buchbinder



                                                  34
                   Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 35 of 56




                                      Index of Indexes


        Folder or File Name                                       Description                            !


Index of Indexes                       This list.
Exhibit Set #1                         C-17 Main Landing Gear Lock Axle Washer
Exhibit Set #2                         C-17 Landing Gear Hydraulic Fluid & Preservation
Exhibit Set #3                         Japan F-15 Customer Inspections                                   i

Exhibit Set #4                         Forest Park (GA) Suspect Parts Initiative                         !
                                                                                                         ,


                                       Training Systems & Services: harassment email; soldering issues
Exhibit Set #5
                                       hidden                                                            I
                            Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 36 of 56




                                              Exhibit Set #1
                                 C-17 Main Landing Gear Lock Axle Washer



                                                                                                                          Discovery
                 Folder or File Name                                                 Description
                                                                                                                          Needed?
Index of Papers for MLG L-A Washer CaseJdocx                 This list.
History and Timeline of the MLG Lock Washer Axles.docx       Overview narrative of the case; personal account
NCR635499B_Presentation_WlthM&Pviews_compact.pptx            Attachment to NCR with rejected Quality Engineering views
Email About Waiver.doc><                                     Account of how nonconforming parts got accepted
W18832R1_FINAL_Dinucci_17P2C1022-1.pdf                       Waiver accepting suspect parts
Emails Between Whitten and Buchbinder.doc><                  Account of how M&P Engineer dismissed objections
IntroductoryStatementAboutEthics.docx                        Appeal to Boeing Ethics Department; copy to Quality bosses
EmaIlToEthics.doc><                                          Cover letter to Boeing Ethics
FirstEmailExchanges.docx                                     Emails amongst C-17 Engineers first learning about problem
NCR642367B.html                                              NCR that was accepted.
Request for Drawing Change DPS9_28.docx                      Rejected request to modify poor specification.
NCR635499B.html                                              Nonconformance record (NCR) that was rejected
                                                             Account of a hydrogen embrittlement failure. Attributed to
DCMA F272 Swivel Bolt Failure - Short MPE White Paper.pptx   electroplating rate I current. No conSideration of bake
                                                             conditions.
NCR642367B_withimages                                        Has oven temperature records of nonconformance record
DouglasProcessSpecification_DPS9.28_pg16_excerpt.docx        Requirement to heat and use red dot indicators.
                                                             List of all Lock Washer Axle serial numbers and red dot
Copy of NCR635499B_OOC992.x1sx
                                                             condition
                                                             Boeing procedure for waivering I accepting nonconforming
TA-PD-027.doc
                                                             parts
                             Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 37 of 56




                                            Exhibit Set #2
                            C-17 Landing Gear Hydraulic Fluid 8t Preservation



                                                                                                                              Discovery
                   Folder or File Name                                              Description
                                                                                                                              Needed?
_a_Index of Papers for Hydraulic Fluid & Preservation.docx   This list.
_b_History Hydraulic Preservation.docx                       Overview narrative of the case; personal account
_c_ExecutiveSummaryHydraulicAssmCA 17S022S_RevC.pptx         Overview of technical and business issues in PowerPoint
NCR62S269B (hard copy only)                                  Early example of nonconfonnances in 17P2C14S0·S07 Assm
_d_NCR6S9512B                                                for 17P2C14S0·S07 revised NCR
_e_17P2C14S0-S07HydraulicActuators_compressedRevA.pptx       Pictures of typical packaging and plug
_CREQUEST NUMBER 292509 Fonn Change                          Request for change to label I tag made by Relator
_g_lmage176764072_Label.jpeg                                 Photo of a tag prior to changes
_h_BestArgumentForWorkingFluidUse.docx.                      Written per compulsion by Boeing managers
_LEmall About HydrauliC Fluid Test Specs.docx                Account of how nonconfonning parts got accepted
_J_ContractClarificationRequest.docx                         Appeal to contracts to clarify purchase order to subcontractor      yes
_k_JoseCobianEmaiL1807023.docx                               Email directing closer of Relator's corrective action
_L_IQOS_CA_17S0225asofFeb2016                                Record of Relator's corrective action
_m_IQOS_1807023_PrintCompieteHistory                         Record of C-17 Program's corrective action
                            Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 38 of 56




                                                 Exhibit Set #3
                                                  Japan F-15



                                                                                                                       Discovery
               Folder or File Name                                          Description
                                                                                                                       Needed?
Index of Papers for Japan F-1S.docx               This list.
IOoS_PA_166882S.pdf                               Preventive action document in Boeing IOoS records.
Preventive Action 166882SRevG.pptx                Explanation of risk arising from neglect of engineering documents.




                                                                                                                                   I
                                                                                                                                   i
NCR63S499B                                        Blank; system generated                                              none
                             Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 39 of 56




                                                 Exhibit Set #4
                                    Forest Park, GA: Suspect Parts Initiative


                                                                                                                                   .
                                                                                                                    Discovery
            Folder or File Name                                            Description
                                                                                                                    Needed?
Index of Papers for Forest Park Suspect Parts.docx   This list.
                                                     Account of successes finding nonconforming parts based on   Yes, documents
Improvement Opportunity (Implemented).pptx
                                                     similarity of parts to other nonconforming parts.           listed in file.
NCR6061778                                           Nonconformance report on 17P6W7006-1 Slat Track Down Stop             Yes
NCR5970438                                           Nonconformance report on 17P6W7046-1 Slat Track Down Stop          Yes
                              Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 40 of 56




                                          Exhibit Set #5
                   Incidents at Training Systems&' Services Division, St. Louis



                                                                                                           Discovery
            Folder or File Name                                           Description
                                                                                                           Needed?     I
                                                                                                                       I
Index of Papers for Incidents at TSS.docx       This list.                                                             i

laos 1620964                                    Nonconforming parts diverted without NCR (hardcopy only)               I
Email concerning soldering stations             (Hardcopy only)                                                        !

TSS_CAPA, February2010(SETaEJan10data).ppt      See slide 3 for information on credit card abuse                       I
                                                         Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 41 of 56
  Non Conformance                                                  Reference Only                                   Boeing Proprietary                                  fl-II0EINO-j
 Non Conformance Number: NCR625269B                            r      Priority     PartfTool No: 17P2C1450-507                                   StationlX :
                  Log Number: -                      r         Critical/REMIS       Part Name: ACTUATOR ASSM                                  Body lineN:
                   Created by : ga710c                                              Part Serial: 0045, 0049, 0051, 0059                      Water Line/Z :
        Employee No (stamp) : 1363498                                         Originating Shop:                                                      ACC:
                  Create Date: 09122/201'407:26                     Shop Order/Job No. Ref. :                                                     Position:
                  Work Order : BSQ                                                Prod Unit No : 000                                        Zone/Section :
                         Model: C17                                  Airplane Serial No.lEff. : 00-0000                                Supercedes NCR:
               Program Code : BSQ                                                Supplier Code : 2A7972                                    Superceded by :
                  Work Group: ATLANTA                                          Supplier Name: ARNOLD ENGINEERING CO. INC.                  Reference NCR:
                     Contract :                                                  Date Received:                                             r      MRB Required
       Total Quantity Received: 4                                       Receiving Notice No :                                               r      Book Form Type
       Total Quantity Accepted: 0                                         Purchase Order No :                                               r      Stock Check Required
       Total Quantity Withheld: 4                                       Material Mgmt. Area :                                       Stock Check Number :
           Primary Charge No : WITHOLD                                 Material Review Crib:                                           Time and Material :
        Secondary Charge No :                                                      Access No. :                                       349 Form Required :
               Seq. # 1ASA #: 00-0000B0504                                           Area No. :                                             Line Item No. :
             Orig. Report No. : NCR623709B                                                Side:   r         L   r      R                        ATAlWTC:
                  System No.:                                                       OperTime:                                                        SRD:
                                                                                                                                                                                                   I
                         CLlN:                                                       Fed.Stock:                                              NCR Status: OPEN
             Type Inspection :                                                          Buyer:                                                Close Date:



                        Defect        Defect             Cause       I E-M             Stress          Function Test        Recurring I      Recurring          CIA          Discrepancy
Disc Nbr       Rev
                        Code          Quantity           Code         Compatible       Required         Req;uired          Non-Recurring      Count            Number         Status
00.1                    M13           4                  3.7         No                No              No                  No                                                OPEN
1002                    Q15       ,4                     1.7         No                                No                  No                                                OPEN
!003                    Q01           4                  3.2         No                                No                  No                                                OPEN
 004                    M01       114                    3.2         No                                No                  No                                                OPEN
r-
 Group                                    Act Date In                     Actual              Finish                 Note App Appl
                                                                                                                                                                 --                    -   --
                                                                                                                                                                                           Send
              User Id                                                                                                              Comments
IName                                     #   Queue                       Start               Date                   Only Only Rej                                                         Email
                                                 0912212014               09122/2014         0912212014
QA_INSPE ga710c                           0
                                                 07:20                    07:20              09:38
   -   -                          -       -      -              --        -          --      -          --- -_. - - - - - - - - - -             .-


 Printed by: ga710c Date: 26 September 2014 11:26:14                                                                                                                    Page: 1 of 5
...                                             Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 42 of 56
    Non Conformance
Group
                                   Reference Only

                                      Act JDate In
                                                                 Actu~~eing prol:~::~ry --IN~te lAPp lApp! Ie             NO: confc>rmance Number:      NCR6~5269~ -Isend~
               User Id                                           Start            Date             Only Only IRej     ommen s                                           IEmail
Name                                  #    Queue
                                          09/25/2014             0912512014       0912512014
QA_INSPE~ga710c
                                          08:20                  08:20            08:45

    Discrepancy Number:          001          Discrepancy Status : OPEN                   Defect Code : M1-3          Electro-Magnetic Compatibility : No
                                                     Defect Quantity :                    Cause Code :. 3.7                                   L D D : No
                                                 Part/Tool Number : '11P2C1450-507                                         Functional Test Required : No
                                                         Part Name: ACTUATOR ASSM                                           Recurring: No     Count:
                                                Procurement Code :                                 Date: 09/2212014        Corrective: No     Action:
      Supercedes Discrepancy:                                                                        UIM : EA            Other Coord :
               Superceded By :                  Created By Group: QA_INSPECT                   :;omp Pos:                 IMRRType:
                Graphics Exist : No                      When Disc.:                            How Mal:               Safety of Flight:
                                                     Work Unit Code:                               Units:

    Discrepancy Detail
    IS: Hydraulic fluid has spilled from assembly because disposable plug was dislodged from reservoir attach hole. Fluid is on outside of assembly.

    SHOULD BE: Minimal or no fluid on assembly. Fill hole plugged securely.


    Note: supplier uses tapered plug (material EPDM) product of Rubber Dynamics, Inc., part number TPE-K65. Boeing TDP does not have a requirement for such plugs
    or describe a method of securing the plug in place. Plug will swell when wetted with hydraulic fluid or preservative fluid .
    Note: per next discrepancy specification calls for preservative fluid, not hydraulic fluid as supplied.


    PO 532994 and lor 837407
    Arnold Engineering Company, Inc.
    CAGE 9J523


    Disposition Rollup
Disp #     Disp. Code Type                      Shop Order                 Parts Reqd .            Created By Group Created By User Id        Create Date
~~-+--~----~~----+-----~~-----------4------~+-~---4------~--~+-----~--------r-----------~S~p1m1
001        4             FINAL                                                                     QA_INSPECT         ga710c                  09125/201408:21
    Disposition Rollup

                                                                                                            --
IBuyoff Group        ActGrp       Buyoff User                    Buyoff Date     Status          Reason          Buyoff Comments                            Operation ID         I
~Q~_I~PECT                       -~---                      -~
                                                                                -- - - - -      ~-          --             - - ---               -          --
                                                                                                                                               Discrepa~y   001 Continued ...    ~
~                                      -
    Printed by : ga710c Date: 26 September 2014 11 :26: 14                                                                                               Page: 2 of 5
          -- -                             -Case
                                             - 1:19-cv-05167-MHC
                                                         -    --   Document
                                                                      - - 1 Filed 11/14/19 --Page 43 of 56
                                                                                               ~   ~~--       --
     Non Conformance                 Reference Only     Boeing Proprietary                      Non Conformance Number : NCR625269B
f-   ---=---   r-              -   -     -                 - -,             -  ---  -  -           ---              ----                                                                 -.-
Group                                  Act Date In             Actual             Finish           Note App Appl                                                                     Send
               User Id                                                                                           Comments
Name                                   #   Queue               Start              Date             Only Only Rej                                                                     Email
                                           09122/2014          09122/2014         09125/2014
QA_INSPE ga710c                                                                                                          to be routed - Eng Dispo required.
                                           07:21               07:28              08:41
SPR                                        109125/2014         09/25/2014         0912512014
               system                                                                              X                     Notification occured                                        X
ADMIN                                       08:41              08:41              08:41
                                                                                                            1
                                           09125/2014          0912512014
ENGR_MR c307129
                                           08:41               14:22
C17 SQA
LB
SPR                                                                                                                                                                                          I
                                                                                                   X                                                                                 X       !
ADMIN                                                                                                                                                                                        ,



QA_INSPE                                                                                                                                                                                     1
                                                                                                                    I'                                                        .. -

                                                                                                            Q1. ~
 Discrepancy Number: 002                      Discrepancy Status :' ·O PeN
                                                     Defect Quantity: 4
                                                                              7            Defect Code:
                                                                                           Cause Code: 1~
                                                                                                                          Electro-Magnetic Compatibility: No
                                                                                                                                                  LD D: No
                                                Pa rtlToo I Number: 1l P2C1450-507                                              Functional Test Required: No
                                                      Part Name: ACTUATOR ASSM                                                   Recurring: No      Count:
                                               Procurement Code:                                   Date: 09/2212014             Corrective : No     Action:
      Supercedes Discrepancy:                                                                      U/M: EA                    Other Coord :
                Superceded By :                Created By Group: QA_INSPECT                    :omp Pos:                       IMRRType :
                 Graphics Exist : No                     When Disc.:                            How Mal:                    Safety of Flight:
                                                                                                                                                                                             I
                                                     Work Unit Code:                               Units:                                                                                    I

     Discrepancy Detail
                                                                                                                                                                                             I
     IS: Filled with MIL-PRF-83282 (successor to MIL-H-83282) hydraulic fluid .

     SHOULD BE: Filled with MIL-H-46170 (or successor MIL-PRF-46170) preservative fluid per DPS3.334.


,Group                                 Act Date In             Actual             Finish           Note ' App App/                                                                   Send
'Name          User Id                                                                                             Comments
                                       #   Queue               Start              Date             Only Only Rej                                                                     Email
                                                                                                              1
                                           09122/2014          09/2212014     ,09125/2014
QA-,NSPE ga710c                        0                                                                           Eng dispo required.
                                           08:27               08:27           08:43                                                            -         - -
                                                                                                                                                                                             I

  SPR                                      09125/2014          0912512014     109125/2014
               system                                                                              X                     Notification occured                                        X
IADMIN                                     08:43              108:43           08:43

IENGR_MRlc307129                           109125/2014         09125/2014
      __ L _                                08:43              14:22

                                                                                                                                                     Discrepancy 002 Continued ...
     Printed by : ga710c Date : 26 September 2014 11 :26:14                                                                                                   Page : 3 of 5          _   J
                                         Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 44 of 56
~;'n Conformance                Reference Only
                                 - - - -
                                                       Boeing Proprietary
                                                             -                         .-
                                                                                             Non Conformance Number:
                                                                                                  ----
                                                                                                                                                                NCR625269B

Group                                  Act Date In             Actual           Finish          Note App Appl                                                                   Send
Name        User Id                    #
                                                                            ,
                                                                                                              Comments                                                          Email
                                           Queue               Start            Date            Only Only Rej
IC17 SQA
 LB
!SPR
                                                                                                X                        I                                                      X
IADMIN
'QA INSPE                                                                                       I
c-- -
                                                                                                         .....,..t   r




 Discrepancy Number: 003                      Discrepancy Status: OPEN                              ,
                                                                                         Defect Code ~. 001                   Electro-Magnetic Compatibility : No
                                                     Defect Quantity~ 4                  Cause Code: 3..2                                             LD D : No
                                                Pa rt/Too I Number: 17P2C1450-507                                                  Functional Test Required : No
                                                         Part Name: ACTUATOR ASSM                                                   Recurring : No   Count:
                                               Procurement Code:                                Date : 09122/2014                  Corrective : No    Action:
    Supercedes Discrepancy:                                                                     u/M: EA                          Other Coord :
             Superceded By :                   Created By Group: QA_INSPECT                :;omp Pos:                             IMRRType:
              Graphics Exist: No                        When Disc.:                          How Mal:                          Safety of Flight:
                                                     Work Unit Code:                            Units:

 Discrepancy Detail
 IS: Paper and bubble wrap bags with adhesive closure.

 SHOULD BE: As specified in DPS 3.344 Section 5.5 Packaging.

 Note: Selection depends on planned time in storage and should be specified to Boeing's supplier in purchase order.


Group                              IAct I Date In              Actual       Finish              Note lAPP lAPp! IComments                                                       Send
Name        Iuser Id                                                                                                                                                            Email
                                    #     Queue                Start        Date                Only OnlY ,ReJ
                                           09/22/2014          0912212014   09125/2014
QA_INSPE ga710c                    0                                                                                     Eng dispo required.
                                           08:41               08:41        08:45
SPR                                        09/25/2014          0912512014   09125/2014
            system                                                                              X                            Notification occured                               X
ADMIN                                      08:45               08:45        08:45
                                          109125/2014          09125/2014
ENGR_MRIC307129
                                   1
                                           08:45               14:23
C17 SQA
LB
SPR
                                                                                                X                                                                               X
ADMIN

                                                                                                                                                       Discrepancy 003 Continued ...
 Printed by : ga710c Date : 26 September 2014 11 :26:14                                                                                                          Page: 4 of 5
r---   ---
 Non Conformance
                                               Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 45
                                        Reference Only       Boeing Proprietary
                                                                                                     - -of 56 -
                                                                                                   Non
                                                                                                                     --      -
                                                                                                       Conformance Number : NCR6252698
                                                                                                                                          -

-                                     .            --            -
                                                                        - - -   = ---- - - - -                                         .-                                              ---=
Group                                    Act Date In                 Actual            Finish          Note App App/                                                               Send
                User Id                                                                                              Comments
 Name                                    #   Queue                   Start             Date            Only Only Rej                                                               Email
QA_INSPE
----                                         -               -       --       -                                            -- -
                                                                                                                           -  ----                   -                         -
Discrepancy Number: 004                          Discrepancy Status: OPEN                       Defect Code: M01          Electro-Magnetic Compatibility: No
                                                       Defect Quantity : 4                      Cause Code: 3.2                                   LD D: No
                                                  PartfTool Number: 17P2C1450-507                                               Functional Test Required: No
                                                           Part Name : ACTUATOR ASSM                                             Recurring: No    Count:
                                                 Procurement Code:                                     Date: 0912212014          Corrective: No   Action:
      Supercedes Discrepancy:                                                                          UlM: EA                 other Coord :
                    Superceded By :              Created By Group : QA_INSPECT                      ~omp   Pos:                 IMRRType :
                    Graphics Exist: No                    When Disc.:                               How Mal:               Safety of Flight:
                                                       Work Unit Code:                                 Units:

    Discrepancy Detail
    IS: Form 2-53A or successor (DAC2-53A) not provided with assembly.

    SHOULD BE: Per DPS 3.334 Rev L section 5.7.3.2 record of storage is to accompany assembly.

    IS: No tag provided.

    SHOULD BE: Per DPS 3.334 Rev L section 5.4.4.3 "Each assembly will have a detachable tag." The intent of the tag is to warn that the assembly is filled with
    preservative fluid that must be drained and the assembly should be refilled with hydraulic fluid prior to installation. Since the supplier has already filled with hydraulic
    fluid, this omission of the tag is consistent with the configuration.


Group                                    Act Date In                 Actual            Finish          Note App App/                                                               Send
                User Id                                                                                              Comments
Name                                     #   Queue                   Start             Date            Only Only Rej                                                               Email
                                                                                                                      This NCR is successor to NCR623709B. The first
QA_INSPE ga710c
                                             0912212014              09122/2014        0912212014
                                         0                                                                            tag did not adequately enumerate all the
                                             09:00                   09:00             09:38
                                                                                                                      nonconforming conditions.
SPR                                          09122/2014              0912212014        09122/2014
ADMIN
                system                                                                                 X               Notification occured                                        X
                                             09:38                   09:38             09:38

ENGR_MR c307129
                                             0912212014              09125/2014
                                             09:38                   14:23
IC17 SQA
 LB
SPR
ADMIN                                                                                                  X                                                                           X
-           -   -    -                                                    - -     ~-   -                   -                             -----              --


                                                                                                                                                   Discrepancy 004 Continued ...
       ----                                                                                                                                                             -              --t
    Printed by : ga710c Date: 26 September 2014 11 :26:14                                                                                                        Page : 50f5
    •                                          Case 1:19-cv-05167-MHC
                                                              -   -- - Document 1---Filed
                                                                                      - -11/14/19 Page 46 of 56                  -   --               -

 Non Conformance                     Reference Only          Boeing Proprietary                     Non Conformance Number: NCR625269B
~       -   ---               =- -    - =-- - -- - - - - -  ---~--              --                             --          ---- -
Group
Name
            User Id
                                     Act Date In
                                     #   Queue
                                                       Actual
                                                       Start
                                                                                Finish
                                                                                Date
                                                                                              Note App Appl
                                                                                              Only Only Rej
                                                                                                            Comments                                 sendl
                                                                                                                                                     Email
QA_INSPE
                --                          "   --                          -- - -            '--   --   --   -- -     ------                   "--       -




            -             -         -   -          -            _   -w--   __

                                                                                  -      --          -        -"-      --   - - --   -- -      -          -
Printed by: ga710c Date: 26 September 2014 11 :26:14                                                                                 Page : 6 of 5
        -             -                                         ~
                                                                                         --~        ~--
             Case
'Solder Station   1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 47 of 56
                Temperatures                                                                                   Page 1 of7


Buchbinder, Mark D
                                                                        -------.-----.-- . --~


From:     Ham, Wendy A
Sent:     Monday, April 19, 2010 9:50AM
To:       Buchbinder, Mark D
Subject: FW: Solder Station Temperatures
FYI



Wendy Ham
Metrology And Test Equipment Services (MATES)
SOURCING MANAGEMENT
Ph . 314-233-3586

St. Louis MATES Hotline 4-4243 (4-GAGE)
http://gpprod4.web.boeing.com/mtes/




From: Stroot, Dan C
Sent: Sunday, April 18,201011:45 AM
To: Ham, Wendy A
Cc: Norwood, David M; Mingo, Jean L
SubJect: RE: Solder Station Temperatures

Wendy,

The training department purchased it based on our needs in solder training . We are still currently using it
in training . I would suggest that the Test Labs purchase another one for use in other organizations.



Thanks



Dan C. Stroot
Manager - LTD Manufacturing & Quality
Leaming, Training and Development
Boeing - Central Region I South East Region
(St. Louis, Wichita, Heath, Huntsville and Macon)
Phone (314) 777-3741
Cell Phone (314) 920-5439
Fax (314) 777-1728
MC S101-1005




From: Mingo, Jean L
Sent: Friday, April 16, 2010 1:07 PM
To: Stroot, Dan C; Norwood, David M; Ham, Wendy A
Subject: RE: Solder Station Temperatures

This is about the Weller Tester WN2000. Jean Mingo may have test equipment that is surplus to her
requirements in Training . That equipment could be redeployed to the Cal Lab and then made available to
TSS as needed . We also need to determine a test schedule since this is not obvious from the Boeing
specs. Please speak with Jean about the equipment and about her thoughts on specification compliance.
Dan Stroot is my manager who would decide about the Weller Tester. Please let Wendy know what you
want to do about the tester. Are department paid for it years ago.
Jean




7116/2012
            Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 48 of 56 Page 2 of 7-
Solder Station Temperatures


From: Stroot, Dan C
Sent: Friday, April 16, 2010 12:31 PM
To: Mingo, Jean L; Norwood, David M
Subject: RE: Solder Station Temperatures

Any action for me??



Thanks



Dan C. Stroot
Manager - LTD Manufacturing & Quality
Learning, Training and Development
Boeing - Central Region I South East Region
(St. Louis, Wichita, Heath, Huntsville and Macon)
Phone (314) 777-3741
Cell Phone (314) 920-5439
Fax (314) 777-1728
MC S101-1005




From: Mingo, Jean L
Sent: Thursday, April IS, 2010 10:23 AM
To: Stroot, Dan C; Norwood, David M
Subject: FW: Solder Station Temperatures



_ ..__ __.... .._----------------- - ----------_ _- ---
         .. ..•.   _                                                       ..
From: Ham, Wendy A
Sent: Thursday, April IS, 2010 7:58 AM
To: Mingo, Jean L
Cc: Buchbinder, _Mark D
Subject: RE: Solder Station Temperatures

Jean ,

Please provide the asset numbers or the manufacture and model number of the assets described below. Thanks .

Wendy Ham
Metrology And Test Equipment Services (MATES)
SOURCING MANAGEMENT
Ph . 314-233-3586

St. Louis MATES Hotline 4-4243 (4-GAGE)
http://gpprod4 .web.boeing .com/mtes/




From: Buchbinder, Mark D
Sent: Wednesday, April 14, 2010 10:30 AM
To: Ham, Wendy A
Cc: Rieders, Lawrence J; Rees, Daniel A; Mingo, Jean L; Bailey, Fred W
Subject: RE: Solder Station Temperatures

Hi Wendy,

After discussion with Dan Rees and Jean Mingo , I think TSS should bring in equipment to test our soldering stations for compliance




7/16/2012
             Case
'Solder Station   1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 49 of 56
                Temperatures                                                                                              Page 3 of7


with temperature gage and ESD / solder tip voltage requirements.

Jean Mingo may have test equipment that is surplus to her requirements in Training. That equipment could be redeployed to the Cal
Lab and then made available to TSS as needed . We also need to determine a test schedule since this is not obvious from the Boeing
specs. Please speak with Jean about the equipment and about her thoughts on specification compliance .

Please, give me a call and let's work out the details.

Many thanks,

Mark
(Buchbinder,
Hardware Quality Engineering
TSS - St. Louis
777-7097)




From: Ham, Wendy A
Sent: Thursday, March 25, 2010 12:40 PM
To: Buchbinder, Mark 0
Subject: RE: Solder Station Temperatures

Mark,

Please know that there are other temperature options if you want more testing capabilities at a lower price. However the full boat
testing should be done periodically using the multifunction tester. Please advise.

Wendy Ham
Metrology And Test Equipment Services (MATES)
SOURCING MANAGEMENT
Ph. 314-233-3586

St. Louis MATES Hotline 4-4243 (4-GAGE)
http://gpprod4.web.boeing.com/ mtes/




-   ..
     -- . ~--- -.--,-   .. -.---~. ---- . .,,---
From: Buchbinder, Mark 0
Sent: Thursday, March 25, 2010 12:31 PM
To: Ham, Wendy A
Subject: RE: Solder Station Temperatures

Wendy,

This is a good stuff.

I am going \0 talk to my management and someone will call to discuss this with you ,

Many thanks,

Mark


From: Ham, Wendy A
Sent: Thursday, March 25, 2010 12:20 PM
To: Buchbinder, Mark 0
Subject: RE: Solder Station Temperatures

Mark,

Barring any ESD requirements for your assembly process, my recommendation is \0 change the QPIS 72-096-014 source document to
                                                                      .
PS 22800 and establish a reasonable testing interval for temperature, ground resistance and ground potential in the requirements



7/16/2012
            Case
Solder Station    1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 50 of 56 Page 4 of7
               Temperatures


section of the document. Since temperature is most critical to your process this test could be done daily (idle and demand). Then the
ground resistance test (maybe monthly) and ground potential test (either annually or semi-annually) can be done less often but will fulfill
the MIL-STD-2000 and PS 17202 requirements . Please note if any ESD sensitive components are soldered in your area then PS
22802 must be complied with and the more rigid testing requirements as defined on the current version of QPIS 72-096-014 must be
performed.

I checked out the 2 MIL-STD documents, MIL- STD 1686 is requirements for ESD protection and MIL-STD-2000 is for High Reliable
Soldering. The MIL- STD 1686 establishes proper component handling for ESD protection, no requirements for testing soldering irons.
The MIL-STD-2000 echoes the requirements of PS 17202 where it calls out a temperature, resistance and peak to peak specification
but does not require a log or defines a testing intervaL So with that, I think we are solid if we modify the QPIS 72-096-014 (although
this is not called out in the PS 22800 or PS 22802) which would demonstrate compliance to all ofthe requirements identified.

So regarding your request for test equipment to test your soldering stations I would recommend a test set that performs temperature,
ground resistance and ground potential (peak to peak) tests at the accuracy that you require. Jim Klein indicated that we had a AMS-
601 in storage, however it does not measure tip temperature . So, since we have to 'buy something , I think a single test set would be
better in general. PS 17202 and PS 22802 calls out various testers that will test all of the requirements but those testers are not
available for procurement or are not supported . There are two testers that are available that look pretty good, refer to attached specs.
The Wahl ST2200F-11 0 is $1176 and the Weller WA2000 is $780. Figure you will need a few to cover your 20 stations. Are the
stations close enough to share the testers? Let me know what you think.

Wendy Ham
Metrology And Test Equipment Services (MATES)
SOURCING MANAGEMENT
Ph. 314-233-3586

St. Louis MATES Hotline 4-4243 (4-GAGE)
http://gpprod4 .web.boeing.com/mtes/




From: Buchbinder, Mark D
Sent: Wednesday, March 24, 2010 2:25 PM
To: Ham, Wendy A
Subject: RE: Solder Station Temperatures

Hi Wendy ,

Thank you for looking closely at this .

My immediate problem is building flight hardware that calls for PS 17179. That spec (at 5.2.3) invokes PS22800. So I would think that
at least once I would test my process hardware to determine compliance unless I thought the manufacturer's certification was good
indefinitely. But leave that aside for now. I don't want to "specification lawyer" this issue righ now. At some point we might have to
decide if the current process specs need revision because I am thinking that nobody thought through the compliance problems you
describe.

What I do want is untoasted hardware. Testing soldering irons is risk mitigation. If you have equipment to test the soldering iron
temperatures, if the test costs were "reasonable," regardless of any contract requirements , I would recommend testing. If you don't
have equipment, then I will discuss it with TSS management and we can decide if we want to buy test equipment on our own account.

If you can help , please let me know.

Thank you,

Mark




From: Ham, Wendy A
Sent: Wednesday, March 24, 2010 12:59 PM
To: Buchbinder, Mark D
Subject: RE: Solder Station Temperatures

Mark

I see a bit of a conflict of requirements between PS 22800 and PS22802. I am not sure which PS is being used for your build process ,




711612012
             Case
'Solder Station   1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 51 of 56
                Temperatures                                                                                                Page 5 of7


please clarify. Note that contractual requirements must apply above and beyond the PS provided .

PS 17202 calls out a temperature, resistance and peak to peak specification . However, it does not require a log or defines a
testing interval. This PS does reference MIL- STO 1686 and MIL-STO-2000 (high reliability soldering) and also calls out the PS22800
and PS22802 . So we are in a round robin here.

PS 22800 only calls out a temperature spec (para. 5.3.2) but does not require a log or defines a testing interval. It does state that irons
must comply with PS 17202. So I wonder how you would demonstrated compliance. Is this where the QPIS 72-096-014 fits in to the
process?

PS 22802 references PS 17202, MIL- STO 1686 and MIL-STO-2000 (high reliability solderirig). In paragraphs 5.3.5.3 and 5.3.5.4 it
call's out temperature .specs but does not address frequency . However paragraph 5.3.5.5 for ESO device soldering prescribes the daily,
weekly and semi-annual tests identified on the QPIS 72-096-014. Please note that PS 22802 calls out QPIS -00-096-795 as the log
sheet but I can not locate this document

Please advise .

Wendy Ham
Metrology And Test Equipment Services (MATES)
SOURCING MANAGEMENT
Ph. 314-233-3586

St Louis MATES Hotline 4-4243 (4-GAGE)
httn:llgpprod4 .web.boeing.com/mtesl




From: Klein, James 0
Sent: Wednesday, March 24, 2010 7:18 AM
To: Ham, Wendy A
Cc: Buchbinder, Mark 0; Scott, TW; Morrls-Jr, Charles F
Subject: FW: Solder Station Temperatures

Wendy,

Here is the email string on the soldering iron issue that we discussed . Please coordinate with Mark on a workable solution . If there is
any additional technical advice that you need me to provide let me know.

Thanks ,
Jim


From: Buchbinder, Mark 0
Sent: Tuesday, March 23, 2010 3:16 PM
To: Klein, James 0
Subject: RE: Solder Station Temperatures

Jim,

As far as I know we do nothing and keep no logs of the nothing we are not doing. So to speak.

ESO is not a huge issue as mostly we are working with electromechanical and passive devices - not much chance of damage due to
ESO or voltage excursions . The temperature issue could be a problem though. That is an opportunity to damage insulation for
example. On the evidence of our work, I don't think this is happening. Only a recent problem with a batch of switches gave me pause
to think about this as a possible problem.

I think we need to look very closely at this and decide if we are "legal" and if not what we need to do to get legal. Compliance would be
a risk reducer.

Please, let me know what you think and how you can help us.

Thank you ,

Mark




7116/2012
            Case
Solder Station    1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 52 of 56 Page 6 of 7'
               Temperatures




From: Klein, James D
Sent: Tuesday, March 23, 2010 3:01 PM
To: Buchbinder, Mark D
Cc: Morris-Jr, Charles F
Subject: RE: Solder Station Temperatures

Mark,

I performed a seach in CMIS, see results below:


Report 10: CMIS001A
Search CMIS
Model Number: 601\ST2000 \STS900A\600; Mfg Name: AMS SALES\OMEGA\WAHL; Shop
Code Perf: SL %;

           Contro~
                         StatuB                                                                                 rocedure
            umber
 1)        125023        STORED                                                                 ISL200        01-0202-01
 2)        125055        STORED                                                     SL200        8L200        DOK-2
 3)        126652       : CTIVE                                                     8L200        8L200        01-0202-01
 4)        126661       I OCERT                                                     8L250        8L250



It appears that the only one active in the STL inventory is the AM 601, Control Number 126652. I remember that back in the 90's
we calibrated quite a few of these testers for S1. Charles, however I beleive most of that work was sent to EI Paso. I checked our
calibration procedure and these testers are designed only to check the resistance from the soldering iron tip to ground for ESD
purposes. Can you check and see what if any testers (check intruments) are being used in your work area?

Jim

          - - --_."'.._----_..._-----_.
From: Buchbinder, Mark D
Sent: Tuesday, March 23, 2010 2:11 PM
To: Klein, James D
Cc: Morris-Jr, Charles F
Subject: RE: Solder Station Temperatures

Also see the attached. Maybe the check instruments are distributed to the work areas . But still I would think Cal lab would be
calibrating the check standards.

·Mark




From: Klein, James D
Sent: Tuesday, March 23, 2010 12:58 PM
To: Buchbinder, Mark D
Cc: Morris-Jr, Charles F
Subject: RE: Solder Station Temperatures

Mark,

The S1. Louis Metrology Lab currently does not verify the temperature of any manual solder stations. With that being said, I did a little
research and there are testers made that can perform these tests . It also appears that Pugent Sound Metrology tests several of the
Weller WSD81 's. I suppose the first step would be to define what your requirements are. Is there any Command Media driving this
requirement? If so can you provide?

Thanks,




7116/2012
                   Case
· , , 'Solder Station   1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 53 of 56 Page 70f7
                      Temperatures



      Jim




      From: Morris-Jr, Charles F
      Sent: Tuesday, March 23, 2010 11 :51 AM
      To: Klein, James 0
      Subject: FW: Solder Station Temperatures

      What can you tell me.



      Charley
      MATES South
      BT&E Test Support Operations
      Rise above apathy.




      From: Scott, lW
      Sent: Tuesday, March 23,2010 11:50 AM
      To: Morris-Jr, Charles F
      Subject: RE: Solder Station Temperatures

      Jim Klien or Bill Delcoure can tell us this .

      TW


      From: Morris-Jr, Charles F
      Sent: Tuesday, March 23, 2010 11:48 AM
      To: Scott, lW
      Subject: Fw: Solder Station Temperatures


      Charley-Rise above apathy


      From: Buchbinder, Mark 0
      To: Morris-Jr, Charles F
      Cc: Rees, Daniel A
      Sent: Tue Mar 2311:42:142010
      Subject: Solder Station Temperatures

      Hello Charlie,

     Do you have the inspection eqUipment to verify that manual solder stations are reportingl the correct
     temperatures? How can we get the solder stations at TSS (Bldg 288) inspected on-site? We have twenty or so
     Weller model WSD 81 .

      If your group cannot do this inspection please suggest where we can get help.

     Thanks,

      Mark
      (Buchbinder
      Hardware Quality Engineering
      TSS St. Louis
      777-7097)




      7116/2012
~            ,
    I                              Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 54 of 56
        1620964
                                                                                                                                                  MAY-24-10 03:08 PM

         IQD S Purge/Suspect Action Document
                         Purge Request: 1620964
          OWner:        288K10B01C                   Document Type:         PU                               Status: Voided
        Problem
         Initiation Date:                       Originator:                                                             Site:                 Dept:
          02-APR-10 14:45                           Mark Buchbinder (1363498)                                            M0002                 841W

                  Related Documents

           Do cument Voided
         Void Text:
           Pa rts were not available for inspection because Supplier Manager and / or Buyer authorized vendor to pick up parts.
           Vo'Ided By:         Mark Buchbinder (1363498)                                             13-MAY-10 11 :39

          Des cription of Problem
        Hole 10cation on flanges. or position of flanges may not conform to b/p.
        Modifi ed By:          Mark Buchbinder (1363498)                                         02-APR-10 14:49

        Program:                        Find Dept:                 JICC:                        Nonc Code :                           Inspection Queue:
          Army/Navy/MC Train             K10B-01                                                Y09                                          K877PURGE
        Curre nt Assignment Information
          Wor k Message            Inspect for hole location and flange location per b/p.
                                   NCR009423B issued. disposition RTV. ten (10) pes
                                   E-SCAN #S-002A7059-1 0-0001 C issued to Designs For Tomorrow. Inc requesting corrective action.

          Qu eue:       FILE                               Assignee:


        Pmblemltem
          T:lp e:  PN                                                                           Part Qty:       0
           Nbr:    90A103160-1001                                                     Material Code:
         Name:     Plate - Interface Projector                                             Unit Code:
         Part Number Validation Override:            No                               Natl Stock Nbr:
         Actu al Cause Problem Item:                 No                              Repair Doc Nbr:

                  Supplier Information                                                Defects                              External Item Information
          Fed eral Mf Code:                                                      Critical:              o                 New Item:          No

         Purc hase Order #:                                                        Major:               o                Overhauled:         No

                 Supplier Nbr:                                                     Minor:               o                 Date:
                                                                                   Total:               0


                 Serial N'umber(s)

            Production Control                                                     Inspectio;;
              Quantity of Parts                                             Quantity of Parts                                     Nonconf Doc
          Sub mitted to Inspection:            130                         Inspected:           -1          Rejected:
                          Kenneth Schlueter (318782)
         Com pleted :                                                      Completed:
                          05-APR-10 12:20


         Insp Dept:        TSS

          Purg e Plan Msg:
                                                                                                                                                                J
             0 ocument Closed:          Mark Buchbinder (1363498)                               13-MAY-10 11:39


                                                                                      Page 1 of 3
    Boeing Proprietary
    Distributi on Limited to: Authorized Boeing laDS Users who understand their personal responsibility and accountability for the proper handling of this
    informati on in accordance with Procedure PRO-2227 requirements, and non-Boeing Users specifically approved by the laDS Systems Administrator.
                                 Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 55 of 56
  1620964
                                                                                                                                     MAY-24-10 03:08 PM

  Action      '; c . \ ~"-~. ..! '1.4".  !
                                                 ~
                                                       -:--'1[1"   ~     :   .~'ioIi f~_~ .r"".Y::~1"r.         ~.

   Request Action I Action Taken Statement
  Production Control: Please locate all uninstalled parts and deliver to Quality Inspection crib.

  Quality Inspection : Please inspect for conformance to blueprint (mechanical dimensions.)

  Please ask Joe Wooldridge or Joe ,Matzka for additional information.

  -Mark Buchbinder, QE
  *********** ••• * ••••••••••
  Quality Inspector reports that, with the approval of the Supplier Manager and or Buyer, parts were returned to
  vendor before he could do inspections, QE is going to void this document.
  -M, Buchbinder, QE
  Inspection originally wrote 10 of these on an NCR which drove the purge of 130 pieces. The 130 pieces were picked up from Bassik by the vendor and
  were never presented for inspection,

  - John Ritch, Quality Inspection

   Last Modifled:           Mark Buchbinder (1363498)                             13-MAY-10 11 :35

       Fleet Impacted Assessment Requested:                                        FIA Document Number:
                                                                             I

     Rational
                                            ~
 ~Addltional      Text




                                                                                 Page 2 0'3
Boeing Proprietary
Distribution Limited to: Authorized Boeing IQDS Users who understand their personal responsibility and accountability for the proper handling of this
information in accordance with Procedure PRO-2227 requirements, and nOll-Boeing Users specifically approved by the IQDS Systems Administrator.
                              Case 1:19-cv-05167-MHC Document 1 Filed 11/14/19 Page 56 of 56
  1620964
                                                                                                                                    MAY-24-10 03:08 PM




                                          -- - -


     laDS Purge/Suspect Action History Document
   Purge Request: 1620964 Status:            Voided      Date Closed:     13-MAY-10 11 :39

            Current Assignment

    Site:          MOO02            Queue:              FILE          Dept:    841W

   Assignee:                                                                            Phone:

            Routing Historl
                    Site           Queue                       Assignee               Status       Dept           Date In          Date Out
        a         MOO02       288K10B01C                                                OP                   02-APR-10 14:45      02-APR-10 14:53
        A         MOO02       288K10B01C                                                OP                   02-APR-10 14:45      02-APR-10 14:53
        S         MOO02       288K10B01C                                                OP                   02-APR-10 14:45      13-MAY-10 11 :39
        a         MOO02       288PCPURGE                                                OP                   02-APR-10 14:53      05-APR-10 12:21
        A         MOO02       288PCPURGE:                                               OP                   02-APR-10 14:53      05-APR-10 12:21
        a         MOO02        K877PURGE                                                OP                   05-APR-10 12:21      06-MAY-10 15:10
        A         MOO02        K877PURGE                                                OP                   05-APR-10 12:21      06-MAY-10 15:10
        a         MOO02        K877PURGE                                                OP                   06-MAY-10 15:10      06-MAY-10 15:10
        A         MOO02        K877PURGE                                                OP                   06-MAY-10 15:10      06-MAY-10 15:10
        a         MOO02        002134ACF                                                OP                   06-MAY-10 15:10      06-MAY-10 15:11
        A         MOO02        002134ACF                                                OP                   06-MAY-10 15:10      06-MAY-10 15:11
        a         MOO02        288K10B01C                                               OP                   06-MAY-10 15:11      13-MAY-10 11:39
        A         MOO02        288K10B01C                                               OP                   06-MAY-10 15:11      06-MAY-10 15:11
        A         MOO02        288K10B01C            Mark Buchbinder (1363498)          OP         841W      06-MAY-10 15:11      13-MAY-10 11:39
        a         MOO02            FILE                                                 VD                   13-MAY-10 11 :39
        A         MOO02            FILE                                                 VD                   13-MAY-10 11:39


              Request Action/Action Taken Statement

    Production Control: Please locate all uninstalled parts and deliver to Quality Inspection crib.

    Quality Inspection: Please inspect for conformance to blueprint (mechanical dimensions.)

    Please ask Joe Wooldridge or Joe Matzka for additional information.

    -Mark Buchbinder, QE
            Modified BY:       Mark Buchbinder (1363498)                                       02-APR-10 14:52

              Request Action/Action Taken Statement

    Production Control: Please locate all uninstalled parts and deliver to Quality Inspection crib.

    Quality Inspection: Please inspect for conformance to blueprint (mechanical dimensions.)

    Please ask Joe Wooldridge or Joe Matzka for additional information.

    -Mark Buchbinder, QE

    Inspection originally wrote 10 of these on an NCR which drove the purge of 130 pieces. The 130 pieces were picked up from Bassik
    by the vendor and were never presented for inspection.

    - John Ritch, Quality Inspection
            Modified BY:       John Ritch (585158)                                             06-MAY-10 15:10




                                                                                 Page 30f3
Boeing Proprietary
Distribution limited to: Authorized Boeing laos Users who understand their personal responsibility and accountability for the proper handling of this
information in accordance with Procedure PRO-2227 requirements, and non-Boeing Users specifically approved by the laos Systems Administrator.
